Citation Nr: 1402907	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-43 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low backache.

2.  Entitlement to service connection for residuals of right ankle injury (claimed as right foot condition).  

3.  Entitlement to service connection for residuals of right knee injury (claimed as right leg condition).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This claim comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A review of the Virtual VA electronic records storage system reveals additional VA treatment records that were considered in the claims on appeal.  

The issue of entitlement to service connection for residuals of right ankle injury (claimed as right foot condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had back complaints in service and was diagnosed as having a lumbar strain.  It can legitimately be questioned as to whether the Veteran had a chronic back disability in service; however, there is competent and credible evidence that the Veteran had continuity of back symptoms following service which resulted in a diagnosis of degenerative arthritis and degenerative disc disease of the lumbar spine.

2.  The Veteran had right knee complaints in service and was diagnosed as having a right knee strain.  It can legitimately be questioned as to whether the Veteran had a chronic right knee disability in service; however, there is competent and credible evidence that the Veteran had continuity of right knee symptoms following service which resulted in a diagnosis of degenerative arthritis of the right knee.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine and sciatica have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).  

2.  The criteria for entitlement to service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claims of entitlement to service connection for a low backache disability and right knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Inasmuch as the Veteran is claiming entitlement to service connection for a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable in this case.

As it pertains to the claim of service connection for a back disability, the Board notes that the Veteran reported back pain after two lifting incidents, once on September 6, 1980 due to lifting a tire where the assessment was back muscle tightness, and once September 24, 1980 when the Veteran complained of severe back ache that started that day when she was lifting boxes.  The Veteran returned for follow-up treatment for lower back pain on September 26, 1980, and lumbar spine x-rays and the overall examination were within normal limits.  The assessment was mild lumbar spine strain with inappropriate subjective complaints of severe lower back pain, with treatment including assurance, medications as needed, and a profile to run at her own pace for 3 days.  The record calls into question whether the Veteran had a chronic back disability in service or within the presumptive period; however, the Veteran has presented credible lay statements to the effect that she has continued to have back pain since the injuries in service.  She reported that she sought private treatment for back pain as early as 1982/1983.  (The claims file demonstrates that these records are unavailable).  (See September 2009 and June 2012 VA examination reports and November 2009 VA Form 9).  Postservice, the Veteran's back pain has been associated with diagnoses of degenerative arthritis and degenerative disc disease of the lumbar spine.  

In sum, the Board finds that the Veteran was treated for a back condition in service and that a chronic back disability in service can be legitimately questioned.  Additionally, the Board finds that the Veteran has presented competent and credible lay statements showing that she first had back pain in service and that she had continuity of back symptomatology by way of back pain which continued after service.  Lastly, the Board notes that the Veteran's back symptoms have been diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine.  The Board notes that the Veteran has submitted statements from her private physician dated in May 2011 and June 2011 which support a relationship between her current back disability and the service back injuries.  In light of the foregoing, the Board finds that service connection is established under 38 C.F.R. § 3.303(b) (2013).

The Board notes that the record contains a negative VA nexus opinion concerning a relationship between the Veteran's current back disability and service; however, the Board finds that this opinion is inadequate for adjudication purposes as it fails to take into consideration the Veteran's competent and credible report of continuity of symptomatology since service discharge.

As for the Veteran's right knee disability, the Board finds that the Veteran has mild degenerative joint disease of the right knee, which is considered a form of arthritis.  Competent evidence supporting this diagnosis includes the June 2012 VA examination.  Arthritis is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a) (2013).  

Mild degenerative joint disease of the right knee was not explicitly diagnosed during service, or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3) (2013).  The record does, however, show that during service, the Veteran was treated for right knee complaints.  The service treatment records reflect that the Veteran complained of right knee pain in an October 23, 1979 service treatment record, later reported that she twisted her right knee on the obstacle course at an October 26, 1979 follow-up visit, and consistently noted a right knee strain diagnosis from October 23 to November 1, 1979.  She was prescribed Tylenol, assigned a temporary physical profile limiting some physical activities for 5 days, and referred to physical therapy on November 1, 1979.  

It is not clear whether during service or within the presumptive period that the Veteran developed a chronic right knee disability in service.  Nevertheless, the record contains competent and credible evidence of continuity of right knee symptomatology from the Veteran's discharge from service.  The evidence includes the Veteran's continuous assertions of right knee pain that began while in military service, and lay statements that she sought private treatment for right knee pain beginning in 1982 (the same year she was discharged from service).  Further, the Veteran asserted at her VA examination that her right knee pain has persisted since service, and mild degenerative joint disease of the right knee was ultimately confirmed at the June 2012 VA examination.  The Veteran's reports of continuous right knee pain were not considered in the VA examiners' negative nexus opinions, and are thus inadequate and will not be determinative in this case.  

In sum, the Board finds that the Veteran was treated for a right knee condition in service and that a chronic right knee disability in service can legitimately be questioned.  Additionally, the Board finds that the Veteran has presented competent and credible lay statements showing that she first had right knee pain in service, that she was diagnosed in service as having a right knee strain, and that she had continuity of right knee symptomatology by way of right knee pain which continued after service.  Lastly, the Board notes that the Veteran's right knee symptoms have been diagnosed as degenerative or traumatic arthritis as confirmed by x-ray studies (See June 2012 VA examination report).  In light of the foregoing, the Board finds that service connection is established under 38 C.F.R. § 3.303(b) (2013) for degenerative arthritis of the right knee.


ORDER

Service connection for degenerative arthritis and degenerative disc disease of the lumbar spine and sciatica is granted.  

Service connection for degenerative joint disease of the right knee is granted.  


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for residuals of right ankle injury (claimed as right foot condition).  38 C.F.R. § 19.9 (2013).  

A VA examination and opinion were provided concerning the claim of service connection for a right ankle disability in June 2012, but the inadequacies evident in the examination and opinion require a remand.  More specifically, the opinion failed to address the Veteran's lay assertions that she has had symptoms from her ankle and treatment for it since service.  As such, a new VA examination is required.  

The Board notes that the Veteran's private physician, Dr. M.W., provided a positive nexus opinion.  However, the private opinion was inadequate to grant the claim since it was based upon an inaccurate factual premise that the Veteran fractured her ankle in service.  The service treatment records, which include x-ray studies, do not reflect a right ankle fracture.  The records clearly show a diagnosis of a right ankle strain.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private and VA medical treatment providers who have treated her from June 2012 to present for residuals of right ankle injury (claimed as right foot condition), and obtain an authorization to request medical treatment records from each provider identified by the Veteran.  The RO must associate all records obtained with the claims file.  

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by appropriate physicians, at a VA medical facility for residuals of right ankle injury (claimed as right foot condition).  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner must interview the Veteran, and record in detail the history of her residuals of right ankle injury (claimed as right foot condition).  The examiner must obtain a detailed history concerning the onset of symptoms, frequency of occurrence, and duration of the Veteran's symptoms at all time periods beginning from the alleged onset to the present.  The examiner must provide a diagnosis for the Veteran's alleged residuals of right ankle injury (claimed as right foot condition).   

The examiner must consider the history of the Veteran, the evidence in the claims file, and render an opinion on whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed right ankle condition began during the Veteran's military service, or is otherwise related to such service.  

The examiner must consider the Veteran's history, including her assertions of right ankle symptoms/pain since service, in any opinions rendered.  

3. After the Directives above have been completed, readjudicate the Veteran's claim in light of all pertinent evidence (to include all evidence added to the records since the last adjudication) and legal authority.  

4. If the claim remains denied, issue to the Veteran and her representative a supplemental statement of the case (SSOC), and afford them the appropriate period of time to respond thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


